        Case 1:18-cv-10225-MLW Document 403 Filed 10/16/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                             JOINT OCTOBER 16, 2019 REPORT

       On October 11, 2019, the Court ordered the parties to confer and report on: (1) whether

ICE is or should be allowed to remove from the United States any detained class members subject

to the July 26, 2019 Order (ECF No. 310-1) who have been or are later released by ICE; (2) whether

Respondents agree to the interim release of Ana Rodriguez, Romilson Ferreira, and/or Elton Moniz

on conditions pending the hearing on the Motion for Order to Show Cause (“Show Cause Motion”)

(ECF No. 304) on November 4-5, 2019; (3) Petitioners’ proposed interim-release conditions for

the above-mentioned detainees; (4) whether the parties agree to the production of documents

related to the detention of the six remaining class members subject of the Show Cause Motion;

and (5) a proposed agenda for the November 4, 2019 hearing.

       Given the number of items that require discussion, and to allow the parties ample time to

attempt resolving the issues on their own, the parties seek a one-week extension, until October 23,

2019, to confer and report with respect to the first and fifth items above. See Fed. R. Civ. P. 6(b);

L.R. 7.1.
        Case 1:18-cv-10225-MLW Document 403 Filed 10/16/19 Page 2 of 4



       With respect to items two, three, and four, the parties have met and conferred and report

as follows:

       1.     Interim Release of Ana Rodriguez, Romilson Ferreira, and/or Elton Moniz:

              a. Petitioners’ Position: Petitioners’ position remains that these families should

                  not have to wait another day and immediate interim release is warranted.

              b. Respondents’ Position: Respondents are still discussing internally whether they

                  will agree to the interim release of the remaining detainees and request until

                  October 17, 2019, to inform the Court of its decision.

       2. Proposed Conditions of Interim Release

              a. Petitioners’ Position:    Petitioners propose release on GPS tracking and

                  reporting.    Petitioners are also willing, however, to discuss additional

                  requirements, particularly with respect to Mr. Moniz. These could include

                  requirements to participate in programs, a curfew and/or house arrest for an

                  initial period.

              b. Respondents’ Position: Respondents are still considering what conditions to

                  propose on any interim release of the remaining detainees, including taking

                  Petitioners’ proposal into consideration, and request until October 17, 2019, to

                  inform the Court of its proposed conditions.

       3. Production of Documents Regarding Six Remaining Class Members:

              a. Petitioners’ Position: In anticipation of the November hearing, Petitioners

                  request from both the Boston ERO and ICE Headquarters: communications

                  relating to the seven individuals who are the subject of Petitioners’ Motion to

                  Show Cause; any ICE records relating to these individuals, including EARM



                                                2
Case 1:18-cv-10225-MLW Document 403 Filed 10/16/19 Page 3 of 4



       files; any other records related to the September/October custody reviews and

       interviews conducted for these individuals; communications about ICE policies

       regarding compliance with the Post Order Custody Review (“POCR”)

       regulations since July 25, 2019, the date Petitioners filed the Motion to Show

       Cause; and any ICE policies or guidance regarding compliance with the POCR

       regulations. To prepare for the hearing, Petitioners request these documents by

       October 28, 2019.

    b. Respondents’ Position: Petitioners sent Respondents their request for

       documents the evening of October 15, 2019. Therefore, Respondents are still

       considering whether to agree to provide any documents in advance of the

       November 4, 2019 hearing and request until October 17, 2019 to report to the

       Court whether they have agreed to produce any of the requested documents.




                                    3
   Case 1:18-cv-10225-MLW Document 403 Filed 10/16/19 Page 4 of 4



      Respectfully submitted this 16th day of October, 2019.

Counsel for the Respondents                   Counsel for the Petitioners

JOSEPH H. HUNT                             /s/ _Kevin S. Prussia_________
Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                           Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                         Shirley X. Li Cantin (BBO # 675377)
Director                                   Jonathan A. Cox (BBO # 687810)
Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                           Matthew W. Costello (BBO # 696384)
J. MAX WEINTRAUB                           WILMER CUTLER PICKERING
Senior Litigation Counsel                    HALE AND DORR LLP
                                           60 State Street
/s/ Mary L. Larakers                       Boston, MA 02109
MARY L. LARAKERS                           Telephone: (617) 526-6000
(Texas Bar # 24093943)                     Facsimile: (617) 526-5000
Trial Attorney                             kevin.prussia@wilmerhale.com
U.S. Department of Justice, Civil Division michaela.sewall@wilmerhale.com
Office of Immigration Litigation           shirley.cantin@wilmerhale.com
District Court Section
P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
(202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
(202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
mary.l.larakers@usdoj.gov                  211 Congress Street
                                           Boston, MA 02110
                                           (617) 482-3170

                                              Kathleen M. Gillespie (BBO # 661315)
                                              Attorney at Law
                                              6 White Pine Lane
                                              Lexington, MA 02421
                                              (339) 970-9283




                                          4
